Case 2:21-cv-02793-DSF-JDE Document 18 Filed 08/20/21 Page 1 of 8 Page ID #:84




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




     JAMES SHAYLER,                       CV 21-2793 DSF (JDEx)
         Plaintiff,
                                          Order GRANTING Application
                     v.                   for Default Judgment (Dkt. 16)

     OVC PROPERTIES LLC, et al.,
         Defendant.



         Plaintiff James Shayler moves for default judgment against
   Defendant OVC Properties LLC for violating the Americans with
   Disabilities Act (ADA), 42 U.S.C. 12182, and California’s Unruh Civil
   Rights Act, Cal. Civ. Code § 51. Dkt. 16 (App.). Shayler seeks
   injunctive relief, $4,000 in statutory damages, $600 in attorneys’ fees,
   and $538 in costs. The Court deems this matter appropriate for
   decision without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-
   15. The application is GRANTED.

                      I. FACTS AND BACKGROUND

         Shayler suffers from musculoskeletal, neurological, and
   cardiovascular impairments and is “substantially limited in performing
   one or more life activities,” including “walking, standing, and
   ambulating.” Dkt. 1 (Compl.) ¶ 1. As a result of his disabilities,
   Shayler “relies upon mobility devices[,]” id., including a wheelchair,
   App. at 5. Shayler also has a Disabled Person Parking Placard. Compl.
   ¶ 1.

        On October 8, 2020 and October 12, 2020, Shayler visited
   American Health Solutions Pharmacy (the Business), located at 3463
Case 2:21-cv-02793-DSF-JDE Document 18 Filed 08/20/21 Page 2 of 8 Page ID #:85




   Overland Ave., Los Angeles, CA 90034 (the Property), for the “dual
   purpose” of inquiring about medication and to confirm the Business’s
   ADA compliance. Id. ¶¶ 2, 9. The Business is a facility open to the
   public and a place of public accommodation. Id. ¶ 4. Shayler is
   informed and believes that OVC owns the Property on which the
   Business is located. Id. ¶ 2; Dkt. 16-3 (Manning Decl.) ¶ 3; see also
   Dkt. 16-6 (Public Records).

          When Shayler visited the Business, “there were no designated
   parking spaces available for persons with disabilities” that complied
   with the ADA. Compl. ¶ 10. Specifically, OVC’s Property had barriers
   that included “a built up curb ramp that projects from the sidewalk and
   into the access aisle” and “the curb ramp is in excess of the maximum
   grade” in violation of the ADA Accessibility Guidelines (ADAAG)
   specifications. Id. ¶ 11. Shayler alleges these barriers are “easily
   removed without much difficulty or expense.” Id. ¶ 26. On information
   and belief, Shayler claims “there are other violations and barriers in
   the site that relate to this disability.” Id. ¶ 27.

         Shayler asserts he “intends to return to the Business for the dual
   purpose of availing himself of the goods and services offered to the
   public and to ensure that the Business ceases evading its responsibility
   under federal and state law,” he “personally encountered these
   barriers,” and he is currently “deterred from patronizing the Business
   and its accommodations.” Id. ¶¶ 18, 21.

          Shayler’s counsel conducted a public records search and
   determined OVC owned and owns the Property on which the Business
   is located. Manning Decl. ¶ 3; Public Records. Shayler filed this
   complaint on March 31, 2021. Shayler served the summons and
   complaint on April 20, 2021 on the person apparently authorized to
   accept service at OVC’s agent for service of process and mailed the
   documents to the same address on April 23, 2021. Dkt. 8 (Proof of
   Service).

        On May 26, 2021, Shayler requested entry of default against
   OVC for failure to appear or otherwise respond to Shayler’s complaint.



                                      2
Case 2:21-cv-02793-DSF-JDE Document 18 Filed 08/20/21 Page 3 of 8 Page ID #:86




   Dkt. 11. On May 27, 2021, the Clerk properly entered default as to
   OVC. Dkt. 12. Following an order to show cause re dismissal for lack
   of prosecution, dkt. 15, on July 23, 2021, Shayler filed this application
   for default judgment, dkt. 16. Shayler served notice of the application
   on OVC on the same day. Manning Decl. ¶ 5.

                           II. LEGAL STANDARD

          Rule 55(b)(2) permits the Court to enter default judgment. The
   Court need not make detailed findings of fact in the event of default.
   Adriana Int’l Corp. v. Theoren, 913 F.2d 1406, 1414 (9th Cir. 1990). On
   entry of default, well pleaded allegations in the complaint regarding
   liability generally are deemed to be admitted. DIRECTV, Inc. v. Hoa
   Huynh, 503 F.3d 847, 851 (9th Cir. 2007). Allegations as to damages,
   however, must be proven. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d
   915, 917-18 (9th Cir. 1987).

       The Court considers several factors “in exercising discretion as to
   the entry of a default judgment includ[ing]: (1) the possibility of
   prejudice to the plaintiff, (2) the merits of plaintiff’s substantive claim,
   (3) the sufficiency of the complaint, (4) the sum of the money at stake in
   the action, (5) the possibility of a dispute concerning material facts,
   (6) whether the default was due to excusable neglect, and (7) the strong
   policy underlying the Federal Rules of Civil Procedure favoring
   decisions on the merits.” Eitel v. McCool, 782 F.2d 1470, 1471-72
   (9th Cir. 1986).

                              III. DISCUSSION

   A.    Eitel Factors

          The first Eitel factor weighs in Shayler’s favor. Shayler alleges
   he intends to return to the Business and Property but is deterred from
   doing so until the barriers are removed. See Compl. ¶ 18, 21; Dkt. 16-4
   (Shayler Decl.) ¶ 8-9; see also App. at 2. Shayler has no means to
   obtain compliance with the ADA and Unruh Act other than through
   this litigation. Shayler would therefore be prejudiced because he would
   continue to suffer discrimination on the basis of his physical disability.



                                        3
Case 2:21-cv-02793-DSF-JDE Document 18 Filed 08/20/21 Page 4 of 8 Page ID #:87




           The second and third Eitel factors also weigh in favor of granting
   default judgment. Shayler seeks injunctive relief under the ADA and
   Unruh Act, actual and statutory damages under the Unruh Act, and
   costs. 1 Compl., Prayer ¶¶ 1-4. To establish an ADA claim, a plaintiff
   must prove “(1) [he] is disabled within the meaning of the ADA; (2) the
   defendant is a private entity that owns, leases, or operates a place of
   public accommodation; and (3) the plaintiff was denied public
   accommodations by the defendant because of [his] disability.” Molski v.
   M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007).

          First, Shayler alleges he is disabled within the meaning of 42
   U.S.C. § 12102. Specifically, he is “substantially limited” in his ability
   to walk, stand, or ambulate and “often relies upon mobility devices,
   Compl. ¶ 1, such as a cane, rollator, or wheelchair, App. at 5; Shayler
   Decl. ¶¶ 2-3. Section 12102(1)-(2)(a) defines “disability” as a physical
   impairment that “substantially limits one or more major life activities”
   including walking. Therefore, Shayler is disabled within the meaning
   of the ADA.

          Second, Shayler claims OVC owns the Property, and the Business
   that is located on the Property is open to the public and is a place of
   public accommodation. Compl. ¶¶ 2-4. Title III identifies “service
   establishment[s]” such as “pharmac[ies]” as places of public
   accommodation subject to the ADA. 42 U.S.C. § 12181(7)(F). Taking
   Shayler’s allegations as true, he has established that OVC owns, leases,
   or operates a place of public accommodation.

        Third, Shayler charges the lack of ADA-compliant curb ramps at
   OVC’s Property constitutes an architectural barrier prohibited by 42


   1 Shayler’s complaint also seeks “[a]n additional award of $4,000.00 as
   deterrence damages for each violation.” Compl., Prayer ¶ 3 (citing Johnson v.
   Guedoir, 218 F. Supp. 3d 1096 (E.D. Cal. 2016)). However, Shayler does not
   address this request in his application, nor does his proposed judgment
   include deterrence damages. See Dkt. 16-7 (Proposed Judgment). To the
   extent Shayler seeks additional deterrence damages, that request is
   DENIED.



                                         4
Case 2:21-cv-02793-DSF-JDE Document 18 Filed 08/20/21 Page 5 of 8 Page ID #:88




   U.S.C. § 12182(b)(2)(A)(iv). To prevail on this theory, Shayler must
   establish: “(1) the existing facility at the defendant’s place of business
   [or property] presents an architectural barrier prohibited under the
   ADA and (2) the removal of the barrier is readily achievable.” Vogel v.
   Rite Aid Corp., 992 F. Supp. 2d 998, 1008 (C.D. Cal. 2014) (alteration in
   original) (citation omitted).

          Shayler’s allegations, supporting declarations, and documentary
   evidence establish the first prong. Barriers are determined by
   reference to the ADAAG. See Chapman v. Pier 1 Imports (U.S.) Inc.,
   631 F.3d 939, 945 (9th Cir. 2011). Shayler alleges (1) OVC has a “built
   up curb ramp that projects from the sidewalk and into the access aisle”
   in violation of ADAAG § 406.5, and (2) the curb ramp is in excess of the
   maximum grade allowed under ADAAG §§ 406.1, 502.4. Compl. ¶ 11;
   Shayler Decl. ¶¶ 6-7; Dkt. 16-5 (Photographs); see ADAAG §§ 406.5
   (“Curb ramps and the flared sides of curb ramps shall be located so that
   they do not project into vehicular traffic lanes, parking spaces, or
   parking access aisles. Curb ramps at marked crossings shall be wholly
   contained within the markings, excluding any flared sides”); 406.1
   (“Curb ramps on accessible routes shall comply with 406, 405.2 through
   405.5, and 405.10”) 2; 502.4 (“Parking spaces and access aisles serving
   them shall comply with 302. Access aisles shall be at the same level as
   the parking spaces they serve. Changes in level are not permitted.”). 3


   2Though Shayler fails to direct the Court to § 405.2 specifically, the Court
   assumes for purposes of this application that § 405.2 is the relevant provision
   addressing the maximum permissible grade. See § 405.2 (“Ramp runs shall
   have a running slope not steeper than 1:12.”).
   3The complaint also alleges “there were no designated parking spaces
   available for persons with disabilities that complied with the [ADAAG].”
   Compl. ¶ 10. However, it appears from the complaint and Shayler’s
   declaration that what made the parking spaces non-compliant was the non-
   compliant curb ramp. See Compl. ¶ 11; Shayler Decl. ¶¶ 6-7; Photographs at
   1-2. To the extent Shayler attempts to assert a separate ADA violation for
   OVC’s lack of designated parking spaces, he has not established the merits of
   this claim.



                                          5
Case 2:21-cv-02793-DSF-JDE Document 18 Filed 08/20/21 Page 6 of 8 Page ID #:89




         For the second prong, Shayler’s application asserts that
   “[w]hether or not the removal of these barriers is ‘readily achievable’ is
   an affirmative defense that is waived unless raised.” App. at 6 (citing
   Wilson v. Haria and Gogri Corp., 479 F.Supp.2d 1127, 1133, n.7 (E.D.
   Cal. 2007) (stating if a defendant “has failed to plead that barrier
   removal is not readily achievable in its answer . . . the defense is
   waived,” and, in those circumstances, the plaintiff need “not come
   forward with any evidence regarding barrier removal”)). 4

          The Ninth Circuit has squarely rejected this proposition and held
   that “plaintiffs have the initial burden . . . of plausibly showing that the
   cost of removing an architectural barrier does not exceed the benefits
   under the particular circumstances.” Lopez v. Catalina Channel
   Express, Inc., 974 F.3d 1030, 1035 (9th Cir. 2020). Only then does the
   burden shift to defendant “to negate that showing and prove that the
   removal is not readily achievable.” Id. at 1036. Although Lopez was
   decided at the summary judgment stage, courts in this circuit have
   applied the same framework where plaintiffs seek default judgment.
   See, e.g., George Jones v. Shoyebul Islam, et al., No. 2:20-cv-11038-JLS-
   JPR, 2021 WL 3472860 (C.D. Cal. July 7, 2021); Johnson v. Cortese,
   No. 5:19-cv-02671-EJD, 2020 WL 7495164 at *14 (N.D. Cal. 2020). The
   Court agrees.

         Although Shayler’s application erroneously asserts he need not
   establish this element, his complaint, and the other materials
   submitted in support of default judgment, adequately establish the
   removal of the barriers is readily achievable. Specifically, Shayler
   alleges OVC could remove the barriers “without much difficulty or
   expense, removal is in fact readily achievable, and in any event,
   alternative accommodations could be made if complete removal were
   not achievable.” Compl. ¶ 26. Accepting these allegations as true, the
   Court finds Shayler has plausibly alleged removal would be readily


   4 The footnote cited by Shayler notes that the Ninth Circuit had not yet ruled
   on the issue. It is incumbent on counsel to keep apprised of the state of the
   law.



                                         6
Case 2:21-cv-02793-DSF-JDE Document 18 Filed 08/20/21 Page 7 of 8 Page ID #:90




   achievable. Shayler’s allegations are sufficient to satisfy the third
   element of a Title III discrimination claim, and he has stated a cause of
   action under the ADA. 5

         The remaining Eitel factors also weigh in favor of granting
   default judgment. Shayler seeks $4,000 in statutory damages. Based
   on Shayler’s factual allegations, the documentary evidence provided,
   and OVC’s failure to defend, the possibility of a dispute concerning
   material facts is slight. The record indicates OVC was properly served
   with the summons and complaint and this application for default
   judgment. See Proof of Service; Manning Decl. ¶ 5. The risk of
   excusable neglect is minimal. The policy favoring decisions on the
   merits does not weigh against entry of default judgment because OVC
   has failed to respond to Shayler’s complaint, making a decision on the
   merits impossible.

         Shayler is entitled to injunctive relief under the ADA and Unruh
   Act. OVC is ORDERED to remove all barriers identified in Shayler’s
   complaint, to provide an accessible path of travel to the entrance of the
   property by removing or repairing the curb ramp projecting from the
   sidewalk into the access aisle, and to lower the angle of the curb ramp
   to comply with ADA Standards at the Business.

   B.    Damages, Attorneys’ Fees, and Costs

         Shayler requests $4,000 in statutory damages under the Unruh
   Act. Compl., Prayer ¶ 2; see Cal. Civ. Code § 52(a) (any person who
   “makes any discrimination or distinction contrary to [the Act] is liable


   5 Because the complaint properly pleads an ADA claim, Shayler also has
   properly pleaded his Unruh Act claim. See Cal. Civ. Code § 51(f) (“A violation
   of the right of any individual under the federal Americans with Disabilities
   Act of 1990 shall also constitute a violation of this section.” (citation
   omitted)); Lentini v. Cal. Ctr. for the Arts, Escondido, 370 F.3d 837, 847
   (9th Cir. 2004) (“[A] violation of the ADA is, per se, a violation of the Unruh
   Act.”).




                                         7
Case 2:21-cv-02793-DSF-JDE Document 18 Filed 08/20/21 Page 8 of 8 Page ID #:91




   for each and every offense for the actual damages . . . up to a maximum
   of three times the amount of actual damages but in no case less than
   four thousand dollars ($4,000) . . . .”). A plaintiff can recover damages
   by demonstrating that “violations of applicable California disability
   standards deterred him . . . on a particular occasion from attempting to
   enter a place of public accommodation.” Botosan v. Paul McNally
   Realty, 216 F.3d 827, 835 (9th Cir. 2000). Here, Shayler has
   adequately pleaded that OVC failed to provide compliant curb ramps in
   October 2020 when Shayler visited the Business. The Court GRANTS
   Shayler’s request for $4,000 in statutory damages under the Unruh
   Act.

           Having prevailed on the merits, Shayler is entitled to reasonable
   attorneys’ fees and costs. Shayler seeks fees of $600 pursuant to Local
   Rule 55-3, and costs of $538. Manning Decl. ¶¶ 7-8; Proposed
   Judgment. The Court concludes Shayler is entitled to recover the
   requested attorneys’ fees and costs should be awarded pursuant to a
   bill of costs.

                             IV. CONCLUSION

         Shayler’s application for default judgment is GRANTED. Shayler
   is awarded $4,000 in statutory damages and $600 in attorneys’ fees.

      IT IS SO ORDERED.



    Date: August 20, 2021                  ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       8
